UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6441


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOTHAM SIMMONS, a/k/a Johnathan Rashad Simmons,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:12-cr-00910-RBH-1)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jotham Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jotham Simmons appeals the district court’s order denying his Fed. R. Civ. P.

60(d)(3) motion.     We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court. United States v. Simmons, No. 4:12-cr-00910-RBH-1

(D.S.C. Apr. 5, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          DISMISSED




                                          2